      Case 3:20-cv-00115-DPM Document 7 Filed 05/18/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

RANDELL EUGENE WISHAM                                        PLAINTIFF

v.                       No. 3:20-cv-115-DPM

IZARD COUNTY SHERIFF'S OFFICE                            DEFENDANT

                             JUDGMENT
     The complaint is dismissed without prejudice.



                                                   I'
                                 D .P. Marshall Jr.
                                 United States District Judge
